           Case 1:19-cv-00615-AWI-SAB Document 50 Filed 10/08/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RODNEY JEROME WOMACK,                            )   Case No.: 1:19-cv-00615-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS, AND DENYING
                                                      )   PLAINTIFF’S REQUEST FOR INJUNCTIVE
14                                                    )   RELIEF
     W. GIBBONS, et al.,
                                                      )
15                                                    )   [ECF Nos. 43, 45]
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Rodney Jerome Womack is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20            On July 29, 2020, the Magistrate Judge issued Findings and Recommendations recommending
21   that Plaintiff’s motion for a court order to gain access to his legal books be denied. (ECF No. 45.)
22   The Findings and Recommendations were served on Plaintiff and contained notice that objections
23   were to be filed within fourteen (14) days. (Id.) Plaintiff did not file objections and the time to do so
24   has passed.
25            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendations to be supported by the record and by proper analysis.
28   ///
                                                          1
       Case 1:19-cv-00615-AWI-SAB Document 50 Filed 10/08/20 Page 2 of 2



1          Accordingly, it is HEREBY ORDERED that:

2          1.     The Findings and Recommendations issued July 29, 2020, are adopted in full; and

3          2.     Plaintiff’s motion for a court order to gain access to his legal materials (ECF No. 43) is

4                 denied.

5
6    IT IS SO ORDERED.

7    Dated: October 8, 2020
                                               SENIOR DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
